NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                  DAYNA S. MUNOZ, Petitioner/Appellee,

                                        v.

               ROBERTO A. MUNOZ, Respondent/Appellant.

                           No. 1 CA-CV 16-0020 FC
                                FILED 12-6-2016


           Appeal from the Superior Court in Maricopa County
                          No. FC2015-003239
                The Honorable Michael J. Herrod, Judge

                                  AFFIRMED


                                   COUNSEL

Holly L. Marshall Attorney at Law, Phoenix
By Holly Marshall
Counsel for Petitioner/Appellee

Roberto A. Munoz, Glendale
Respondent/Appellant
                           MUNOZ v. MUNOZ
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Acting Presiding Judge Samuel A. Thumma and Judge Mark R. Moran1
joined.


D O W N I E, Judge:

¶1            Roberto A. Munoz (“Father”) appeals from a decree
dissolving his marriage to Dayna S. Munoz (“Mother”). For the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Mother filed a dissolution petition in March 2015. Based on
allegations Father was suicidal and in possession of weapons, Mother
obtained an emergency order without notice, awarding her temporary sole
legal decision-making authority and physical custody of the parties’ two
minor children. The family court later affirmed the temporary award of
sole legal decision-making, but granted Father parenting time and ordered
him to submit to drug testing. At a later hearing, the court ordered Father
to comply with the previous drug-testing order by the end of the day and
also ordered additional testing. The court stated it would suspend Father’s
parenting time if he tested positive for drugs. Father subsequently tested
positive for amphetamines and methamphetamine.

¶3             On October 13, 2015, Father filed a motion to compel
responses to a request for production of documents and uniform
interrogatories propounded to Mother.            Father argued that the
interrogatory answers were incomplete and that Mother had not provided
all of her bank statements; Father also asked the court to continue the
November 10, 2015 trial. Mother did not respond to the motion to compel,
and the trial proceeded without a ruling on the motion to compel or Father’s
continuance request.



1      Pursuant to Article VI, Section 3 of the Arizona Constitution, the
Arizona Supreme Court designated the Honorable Mark R. Moran, Judge
of the Arizona Superior Court, to sit in this matter.



                                     2
                            MUNOZ v. MUNOZ
                            Decision of the Court

¶4            At the conclusion of trial, Father was ordered to undergo drug
testing by the end of the day. He was also ordered to test weekly until he
provided 12 consecutive negative tests. The court ordered Mother to drug
test that same day as well and took the matter under advisement pending
the drug test results. The record includes two drug test reports for Mother
from the date of trial: one is positive for amphetamine, and the second is
negative. There are no post-trial drug test results for Father.

¶5            The decree awarded Mother sole legal decision-making
authority and suspended Father’s parenting time pending completion of
the Family Assessment Counseling and Testing Court program. The court
found that Father failed to share proceeds from the sale of a community
vehicle with Mother and entered judgment against him for one-half of the
sales proceeds. The decree awarded a trailer to Mother and concluded
Father had failed to prove the existence of additional community accounts.
Pursuant to Arizona Revised Statutes (“A.R.S.”) section 25-324, the court
awarded Mother attorneys’ fees based on Father’s unreasonable conduct.
The court also denied Father’s motion to compel, erroneously concluding it
was not timely filed.

¶6           Father filed a timely notice of appeal. We have jurisdiction
pursuant to A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶7            Father’s appellate briefing lacks citations to the record and
includes numerous factual assertions without support. See ARCAP 13(d).
We therefore rely on our own independent review of the record. See Sholes
v. Fernando, 228 Ariz. 455, 457 n.2, ¶ 2 (App. 2011). We deny Mother’s
request to treat the deficiencies in Father’s briefing and service of the
opening brief as a waiver of his appellate claims.

I.     Temporary Orders

¶8            Two of Father’s identified issues relate to the emergency
temporary order issued in March 2015. Temporary orders are preparatory
in nature, anticipating final resolution of the issues at trial. As such, they
are not appealable. Arvizu v. Fernandez, 183 Ariz. 224, 227 (App. 1995). The
proper procedure for challenging a temporary order is by special action.
See DePasquale v. Superior Court, 181 Ariz. 333, 336–37 (App. 1995). Because
Father did not seek special action relief, we lack jurisdiction to consider his
arguments regarding the temporary orders.




                                      3
                            MUNOZ v. MUNOZ
                            Decision of the Court

II.    Discovery and Disclosure

¶9             This Court reviews rulings on discovery and disclosure
disputes for an abuse of discretion. Solimeno v. Yonan, 224 Ariz. 74, 77, ¶ 9
(App. 2010). “Trial judges are better able than appellate courts to decide if
a disclosure violation has occurred in the context of a given case and the
practical effect of any non-disclosure.” Id.

¶10          Father contends Mother failed to fully respond to his request
for production of documents. Mother responds that Father did not
properly serve the request.

¶11             The record includes no signed receipt for the certified mail
Father contends included the request for production of documents.
According to Father, Mother’s counsel refused his attempts to hand-deliver
the request for production. Mother’s attorney, though, explained that her
office door is locked for security reasons and that if Father had called ahead,
someone would have accepted delivery. This dispute turns on the
credibility of these sources of information. This Court defers to the family
court’s assessment of credibility and views the record in the light most
favorable to sustaining its determination. Gutierrez v. Gutierrez, 193 Ariz.
343, 346–47, ¶¶ 5, 13 (App. 1998). Applying these standards, Father has
demonstrated no error. For these same reasons, even assuming Father
properly filed and served a motion to compel responses to the request for
production, because there is no proof of proper service of the underlying
request itself, he can establish no error in the court’s failure to grant the
motion to compel.

¶12           Father also contends Mother’s answers to interrogatories
were deficient, though the only issue he addresses with specificity relates
to missing information about bank accounts. Mother’s answers to
interrogatories provided the name of her bank, the date the identified
account was opened, and listed herself as the sole account holder. The fact
that Father does not believe Mother is the sole account holder and that other
accounts exist does not mean Mother’s answers are deficient. Father had
the opportunity to question Mother about financial matters at trial. And
even assuming Mother failed to supply all bank statements since opening
the account, Father had sufficient information to subpoena the bank records
if he doubted Mother’s credibility.

III.   Trial Exhibits

¶13          Father contends the court excluded his trial exhibits based on
Mother’s claim he had failed to timely disclose them. The court, however,


                                      4
                            MUNOZ v. MUNOZ
                            Decision of the Court

considered the admissibility of Father’s exhibits as he offered them,
correctly noting its obligation to consider evidence relevant to the children’s
best interests, regardless of disclosure deficiencies. See Hays v. Gama, 205
Ariz. 99, 103–04, ¶¶ 22–23 (2003) (error to exclude evidence relevant to
child’s best interest as a sanction).

¶14          As to the exhibits that were excluded, the parties disputed
whether they had been properly and timely disclosed. Father has not
argued the excluded exhibits were relevant to the children’s best interests.
Under these circumstances, the record reveals no abuse of the family court’s
discretion.

       A.     Award of Attorneys’ Fees to Mother

¶15           In July 2015, Mother moved to compel Father to provide
complete responses to interrogatories and requested attorneys’ fees as a
result of having to file the motion. At a hearing in August, Father provided
his answers after having previously mailed a verification without the
answers. Father claimed he provided the answers before the deadline, but
Mother contended he only sent the verification. The court awarded Mother
$750 in attorneys’ fees for having to file the motion to compel.

¶16            The record reveals conflicting information about what Father
timely provided. We therefore defer to the family court’s resolution of this
disputed issue. See Gutierrez, 193 Ariz. at 347, ¶ 13. Pursuant to Arizona
Rule of Family Law Procedure (“Rule”) 65(A)(4), an award of attorneys’
fees shall be awarded when a motion to compel is granted absent a finding
that the failure to disclose was substantially justified or an award of fees is
unjust. The family court made no such finding. Accordingly, we find no
abuse of discretion.

IV.    Legal Decision-Making and Parenting Time

¶17          Although Father does not expressly challenge the legal
decision-making and parenting time orders, he raises several issues
regarding evidence the court cited in ruling on these matters.

       A.     Exclusion of Evidence

¶18          Father challenges the exclusion of an exhibit purporting to
show he had no weapons at his residence when the police searched it before
the emergency temporary order was issued. Father, however, did not ask
to admit this exhibit at trial. And if Father wished to challenge the
temporary orders, he was required to file a special action petition. See ¶ 8,


                                      5
                            MUNOZ v. MUNOZ
                            Decision of the Court

supra. The court did not refer to Father owning a gun in evaluating the
children’s best interests. Accordingly, we find no abuse of discretion.

       B.     Evidence of Domestic Violence

¶19           Father contends there was no evidence supporting the finding
of domestic violence. The court found the parties’ son “was diagnosed as a
child who [had] witnessed verbal abuse and abusive behavior” and was the
victim of verbal abuse. Specifically, the court noted Mother’s testimony
about “an atmosphere of verbal abuse with occasional physical abuse.”
This testimony supports the finding that the child was subjected to verbal
abuse by Father and witnessed Father verbally abusing Mother.
Additionally, Mother testified Father pinned her against the refrigerator in
the presence of their daughter. Given this evidence, the finding of domestic
violence is supported by the record.

¶20           Father also disputes the finding that the older child “was
diagnosed as a child who [had] witnessed verbal abuse and abusive
behavior.” Mother, however, testified that this was the child’s counselor’s
diagnosis. The assessment and weight given to his testimony was for the
family court to determine. Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332,
334, ¶ 4 (App. 2004). We do not reweigh the evidence on appeal. See
Gutierrez, 193 Ariz. at 347–48, ¶ 13.

V.     Property Allocation Issues

¶21           Father alleges the court failed to address his claim that Mother
did not disclose $14,000 in stocks. Mother, though, asserted the existence
of only one bank account and one retirement account. Although Father
claimed at trial that there were additional accounts, he offered no evidence
of other accounts.

¶22          Father contends an exhibit dated September 2015 reveals
undisclosed stocks. But he does not identify any specific exhibit, and this
Court’s review of the record reveals none.

¶23          Father also contends he acquired a trailer that was treated as
community property, though he owned it before marriage. The parties
disputed whether the trailer was community property. There was no
testimony or documentary evidence as to title. In resolving the competing
claims, the court did not err by concluding the trailer was community
property.




                                       6
                            MUNOZ v. MUNOZ
                            Decision of the Court

¶24            Father also argues the court erroneously ordered him to pay
Mother $2,000 for her share of a community vehicle he sold after service of
the dissolution petition. But the date of the vehicle’s sale is not controlling.
If the vehicle belonged to the marital community, the court could properly
conclude Mother was entitled to share in the sales proceeds. Mother
testified she received none of the proceeds. The burden then shifted to
Father to show he did not conceal or dispose of community funds. See
Gutierrez, 193 Ariz. at 346–47, ¶ 7. He failed to do so. The court thus
properly entered judgment in favor of Mother for her share of the sales
proceeds. See A.R.S. § 25-318(C); Hrudka v. Hrudka, 186 Ariz. 84, 93 (App.
1995) (court may award money to one spouse to compensate for other
spouse’s dissipation of community assets), superseded in part by statute on
other grounds as recognized in Myrick v. Maloney, 235 Ariz. 491, 494, ¶ 8 (App.
2014).

VI.    Additional Issues Raised on Appeal

¶25           Father argues the court did not address his two motions
alleging contempt of the preliminary injunction. At an August 17, 2015
hearing, the first of Father’s two contempt motions was pending, and
Mother’s attorney avowed she had not been served pursuant to Rule 92.
The court stated it would give Father an opportunity to properly serve his
motion, but the record does not establish that Father properly served that
motion thereafter. As to the second motion for contempt, the court denied
that motion in its December 1, 2015 minute entry order. That ruling cannot
be challenged on appeal. Hurd v. Hurd, 223 Ariz. 48, 50 n.2, ¶ 9 (App. 2009).

¶26            Father contends the court failed to rule on his request that
Mother submit to a hair follicle drug test. But the court ordered both parties
to submit to urinalysis testing, implicitly denying the request for a different
form of testing. Based on the appellate record, we cannot say the court
abused its discretion in ordering one form of testing over another. Father
also argues the court failed to take action based on the one positive drug
test report attributable to Mother. As noted supra, though, the testing
agency submitted conflicting results for Mother for the same day. It was
within the family court’s discretion as finder of fact to weigh the conflicting
results and consider Mother’s credibility regarding this issue. See Gutierrez,
193 Ariz. at 347–48, ¶ 13. Finally, the record does not support Father’s
allegation that the court and Mother’s attorney laughed at him, denied him
the right to present evidence, and treated him unfairly as a pro se litigant.




                                       7
                           MUNOZ v. MUNOZ
                           Decision of the Court

                              CONCLUSION

¶27           For the foregoing reasons, we affirm the judgment of the
superior court. In the exercise of our discretion, we deny Mother’s request
for an award of attorneys’ fees incurred on appeal pursuant to A.R.S.
§ 25-324. As the successful party, though, Mother is entitled to an award of
costs on appeal upon compliance with Arizona Rule of Civil Appellate
Procedure 21. See A.R.S. § 12-342.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        8